Citation Nr: 1445137	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11- 17 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for a low back disability, diagnosed as degenerative joint disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION

The Veteran had honorable active duty service from March 1968 to March 1970.

This appeal arose before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA), Regional Office (RO), which confirmed the 20 percent disability evaluation assigned to the Veteran's low back disorder.

The issues of entitlement to service connection for tinea and for a neck disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's low back disorder is manifested by limitation of motion, weakened movement, excess fatigability, pain on movement, abnormal spinal contour, decreased muscle strength, pain to palpation over the lower thoracic area, negative straight leg raises and no evidence of intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the low back disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.3, 4.40, 4.45, 4.59 Diagnostic Codes (DCs) 5003, 5242 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in January 2009.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The VA has obtained relevant private treatment records and associated them with the claims file.  A review of the record indicates that multiple attempts were made to obtain identified treatment records held by the Battle Creek VA Medical Center.  In August 2012, the RO prepared a Formal Memorandum of Unavailability, finding that the treatment records from March 1986 to June 2011 were not available.   Specifically, it was noted that, while records from October 2002 to January 2003 were available, records from March 1986 to October 2002 and from January 2003 to June 2011 could not be located.  The Board finds that all possible efforts were made to locate these records and that a further remand to search for these records would be futile.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in January 2009, December 2011 and August 2013.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Applicable law and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013).

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as here, entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).

Degenerative arthritis established by X-ray findings will generally be rated on the basis of limitation of motion of the specific joint or joints involved.  Degenerative arthritis of the spine is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5242 (2013).

The Veteran's lumbosacral degenerative joint disease (DJD) is rated under Diagnostic Code 5242.  The General Formula for Diseases and Injuries of the Spine provides for disability ratings under Diagnostic Codes 5235 to 5243, unless the disability can be rated under Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of the spine, ratings related to the thoracolumbar spine are assigned as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran has claimed that his back disorder is worse than reflected by the 20 percent disability evaluation currently assigned.  He has stated that he experiences daily muscle spasms that begin in the low back and which radiate down the left leg causing spasms and a burning sensation in the calf.  He indicated that he has difficulty walking or standing for prolonged periods of time and that he has trouble bending over and with driving.  He expressed his belief that his disability worsens with every passing day.

The Veteran was examined by VA in January 2009.   The Veteran denied any hospitalizations or surgeries for his low back disorder.  He reported no urinary incontinence, although he admitted to mild fecal incontinence (the examiner noted this was of unknown etiology since the MRI showed no spinal cord involvement).  He complained of a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He said that the lumbar spine hurt all the time; he described it as a dull, burning sensation, with a sharp, stabbing pain that would radiate into the left buttock.  He indicated that he had weekly flare-ups that could last for hours; these were precipitated by strenuous activities or by a fall.  He had an antalgic gait (he dragged his right foot, which was related to post-polio syndrome).  Some lumbar flattening was noted, as were spasms.  He had pain on motion with tenderness on the left, but had no atrophy, guarding, or weakness of the muscles.  Vibration sensation was intact in the lower extremities.  Reflexes on the left were normal.  He had 45 degrees of forward flexion; 10 degrees of extension; 20 degrees of left lateral flexion and 10 degrees on the right; and 20 degrees of rotation on the left and to 15 degrees on the right.  He displayed pain on all motion.  Repeated movement reduced forward flexion to 40 degrees; all other motions remained the same.  A CT scan showed a disc bulge at L5-S1 on the left; a 2008 EMG was noted to be normal.  The diagnoses were degenerative disc disease at L5-S1 with bulging and left sided sciatica with muscle spasms.

Another VA examination was conducted in December 2011.  The Veteran indicated that he had flare-ups of pain that precluded all activities.  He had forward flexion to 40 degrees, with pain at 30 degrees; 10 degrees of extension, with pain at 10 degrees; right lateral flexion to 10 degrees, with pain at 10 degrees; left lateral flexion to 15 degrees, with pain at 15 degrees; and bilateral rotation to 15 degrees, with pain at 15 degrees.  He was unable to do three repetitions; the examiner noted that he had struggled to do the initial range of motion testing.  He was noted to have less movement than normal; pain on movement; and disturbance of locomotion.  There was no localized tenderness or pain to palpation and there was no muscle guarding.  On the left side, hip flexion, knee extension, ankle plantar flexion and dorsiflexion and great toe extension were all 4/5 (that is, there was active movement against some resistance).  There was muscle wasting on the right (the side affected by past polio).  The left knee and ankle deep tendon reflexes were normal.  The L2 and L3-4 dermatomes were decreased bilaterally, which was attributed to sciatica.  He had mild radicular pain, with moderate intermittent pain on the left.  He was noted to have intermittent urinary and fecal incontinence that were not related to his low back disorder.  There was no evidence of intervertebral disc syndrome (IVDS) and no incapacitating episodes.  He usually wore a back brace, although it was broken at the time of this examination.  X-rays showed an old healed T-12 compression fracture.

VA reexamined the Veteran in August 2013.  The examiner noted that the Veteran had been examined in person and that the entire claims folder had been reviewed.  The Veteran reported muscle spasms in the low back that would radiate down the back of the left leg causing muscle spasms and burning in his calf.  He indicated that he had difficulty standing or walking for prolonged periods of time (he could walk about 100 yards).  He also had trouble bending over and with driving (this was additionally complicated by the brace he had to wear on his right leg due to polio residuals).  He also noted trouble negotiating stairs.  He stated that "pain and disability worse every day."  He stated that he had chronic low back pain that would radiate into the buttocks, as well as daily muscle spasms.  On examination, he displayed 80 degrees of forward flexion, with pain at 80 degrees; 0 degrees of extension; right lateral flexion to 10 degrees, with pain at 10 degrees and to 30 degrees or greater on the left; and bilateral rotation to 30 degrees or greater.  The examiner noted that the Veteran would not attempt to extend the back; he reported pain after completing flexion and would right lateral flex one time only due to weakness and pain.  He was noted to have less movement than normal; weakened movement; excess fatigability; pain on movement; deformity; and some muscle atrophy in the right lower thoracic and upper lumbar areas.  He had pain to palpation over the lower thoracic area, as well as abnormal spinal contour and decreased muscle strength.  His left knee and ankle jerks were normal.  The L4, L5 and S1 dermatomes showed decreased sensation and L5 was absent.  Straight leg raises were negative.  He described severe pain and moderate numbness in the left lower extremity.  Both sciatic nerves were involved.  He also had moderate radiculopathy on the left side.  There was no evidence of IVDS.  He reported that he constantly used a back brace and a cane.  A January 2011 MRI was noted to show an old T-12 compression fracture; it was otherwise normal.

After a careful review of the evidence of record, it is found that entitlement to an evaluation in excess of 20 percent for the service-connected low back DJD is not warranted.  While there is no doubt that the Veteran has decreased range of motion, weakened movement, fatigability, and pain on movement, there is no objective indication that forward flexion of the thoracolumbar spine has, at any time during the appellate period, been 30 degrees or less.  At its worst, forward flexion was to 40 degrees and at its best to 80 degrees (see the August 2013 VA examination).  Since the Veteran has movement of the spine, there is no evidence of any ankylosis (favorable or unfavorable).  The evidence does not demonstrate the loss of motion required to justify a 40 percent disability evaluation, nor is there such additional limitation pursuant to DeLuca, supra, to warrant the next higher disability evaluation.   Even taking into consideration his reported flare-ups and his symptoms, the evidence does not reflect functional impairment comparable to forward flexion of 30 degrees or less; or, ankylosis.  The Board finds that the Veteran's rating of 20 percent encompasses the Veteran's functional impairment/loss.  

The VA examiners have all pointed out that the Veteran does not suffer from intervertebral disc syndrome and that there are not, therefore, any incapacitating episodes related to this diagnosis.  Accordingly, a rating in excess of 20 percent is not warranted under DC 5243.

There is no identifiable period that would warrant a rating in excess of 20 percent and; therefore, staged ratings are not appropriate in this case.  See Hart, supra.  In light of the above, a preponderance of the evidence is against the claim for a rating in excess of 20 percent for service-connected lumbosacral strain.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the Veteran has been service-connected for sciatica, claimed as left lower extremity pain.  The right lower extremity issues have been related to post-polio syndrome.  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant any other separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. at 129-132 (1994).

Extra-schedular consideration

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the service-connected low back DJD, the evidence in this case does not reflect that the available rating is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the general rating formula for diseases and injuries of the spine reasonably describe the ratings for spine disabilities.  The Veteran's symptoms including pain, limited range of motion, and muscle spasms are contemplated by his 20 percent disability rating.  Neither the evidence nor the Veteran has identified symptoms that are unusual or exceptional as to his back disability.  His degree of functional impairment/loss is considered in the assigned disability rating of 20 percent.  Therefore, the Board finds that the rating is adequate and referral of the case for consideration of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

Rice consideration

A formal claim for a total disability evaluation due to individual unemployability (TDIU) was filed by the Veteran in April 2013, with the submission of VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  While a claim for TDIU can be part of a claim for increased compensation, see Rice v. Shinseki, 22 Vet. App. 447 (2009), in this case it was raised as a separate and distinct claim.  Entitlement to this benefit was specifically denied by the February 2014 rating action.  The Veteran has not, as yet, disagreed with this denial.  Therefore, the Board finds that this claim has been handled separately from the underlying increased rating claim and is not currently before the Board for appellate consideration at this time.


ORDER

Entitlement to an evaluation in excess of 20 percent for the service-connected low back disability, diagnosed as DJD, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


